Citation Nr: 1514241	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of a pension overpayment in the amount of $7,880.00, to include the issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2011 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin, Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)), which includes documents relevant to the instant claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Although the Veteran has clearly requested a waiver of the overpayment in this case, he has also disputed the validity of the debt itself.  In a letter dated December 2011, the Veteran asserted that the VA continued to send pension checks for 8 months despite his notification sent in July 2010 that he would be receiving Social Security benefits.  The Veteran asserts that, if the VA stopped sending checks after he notified them of the receipt of his Social Security in July 2010, there would not have been an overpayment.

A debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b); 38 C.F.R. § 1.911(c)(1); VAOPGCPREC 6-98.  

When a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted.  In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991). 

The Board notes that the April 2013 statement of the case concerning waiver of the overpayment addressed the Veteran's assertions that he timely notified the VA of receipt of Social Security benefits.  However, it did not notify the Veteran of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself.  Since the issue of the validity of the debt has not been formally adjudicated by the RO, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  As such, this case must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.

Additionally, VA must have accurate and current financial information in order to weigh the equities of any claim for waiver of indebtedness.  The Board notes that the Veteran has asserted that he submitted two "financial reports."  See December 2011 statement.  However, there are no financial status reports located in the claims file.  These financial status reports should be obtained and associated with the claims file. 

Furthermore, an updated Financial Status Report (FSR, VA Form 5655) should be obtained from the Veteran before the Committee issues a determination as to whether waiver of recovery of any overpayment is warranted.  It is one of the Veteran's primary contentions that requiring him to repay the overpayment would result in undue financial hardship.  The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965.  Therefore, an updated FSR is also critical to the resolution of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate the two financial reports purportedly sent in by the Veteran in October 2011 and prior, and associate them with the claims file.  If these records cannot be obtained, this fact should be documented in the claims file.

2.  Request that the Veteran complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts.  Supporting documentation should be requested as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.
 
3.  After completion of the above, the Committee should adjudicate the issue of whether the overpayment of pension benefits in the amount of $7,880.00 was properly created (i.e., the validity of the debt).  This adjudication should include clarification of the determination of the Veteran's countable income, net worth, and medical expenses.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error. 

4.  If an overpayment is found to be valid and properly created, then the Committee should readjudicate whether the Veteran is entitled to waiver of the overpayment or whether such is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  

5.  If the Committee's determinations remain unfavorable with regard to the issues of (a) the validity of the debt or (b) the Veteran's request for a waiver, he and his representative should be furnished a fully responsive supplemental statement of the case and should be afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

